DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application has been transferred from Examiner Norman to Examiner Fu.

Status of Claims
Claim 1-5, 7-12, 14-18, and 20 are currently pending and rejected.
Claims 6, 13, and 19 are canceled.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards recording event related to a vehicle accident.  The concept is clearly related to managing interaction between people, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 1-5, 7-12, 14-18, and 20 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards recording event related to a vehicle accident.  The concept comprises detecting accident has occurred, receiving a first media file from a first vehicle involved, accessing a second media file recorded by another vehicle, determining portions of the first media file and the second media file correlate to the accident, and storing the portions of the first and second media files.  Similar to claim 2 of Example 42 of 2019 Revised Patent Subject Matter Eligibility Guidance, the present claims are related to managing interaction between people (i.e. sharing files related to an accident), thus the present claims fall within the Certain Method of Organizing Human Activity grouping.  The performance of the claim limitations using generic computer components (i.e. a processor and a memory) does not preclude the claim limitation from being in the certain methods of organizing human activity grouping.  The use of blockchain to encrypt vehicle record also does not render the claims less abstract, because using block chain to encrypt record (e.g. ledger or contract) was well-known in computer art.  The claimed invention does not use blockchain technology any differently.  Accordingly, this claim recites an abstract idea.
Prong Two
Independent claim 1 recites a sensor on a transport/vehicle as additional element.  The sensor is claimed to perform a basic computer function, which is transmitting data over network.  It is unclear whether other claimed steps are performed by computer hardware element.  Independent claim 9 and 15 further recites a processor as additional element, but the processor still merely performs basic computer functions, such as detecting an accident (i.e. receiving data indicating an accident has occurred), receiving data over network, accessing data recorded by others, determining files are related to the same accident (i.e. mental processing), and storing data.  Dependent claims 2-5, 7-8, 10-12, 14, 16-18, and 20 do not recite additional element.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving information in memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The use of blockchain to encrypt vehicle record also does not render the claims less abstract, because using block chain to encrypt record (e.g. ledger or contract) was well-known in computer art.  The claimed invention does not use blockchain technology any differently.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, the present claims implement an abstract concept using existing blockchain technology in a networked computer environment.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims only recite a sensor on a transport and a processor coupled as additional elements.  The additional elements are claimed to perform basic computer functions, such as detecting an accident (i.e. receiving data indicating an accident has occurred), receiving data over network, accessing data recorded by others, determining files are related to the same accident (i.e. mental processing), and storing data.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving information in memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The use of blockchain technology to record data is also not inventive.  For instance, Bitcoin and other virtual currency have been using blockchain technology to record and distribute ledger for more than a decade.  Blockchain technology are also used in many other areas, such as logistics, insurance, contract, and voting, to encrypt sensitive information.  The present claims do not improve the functioning of computer or blockchain technology.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

Claim Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-12, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leise1 (Patent No.: US 10,853,882), in view of Leise2 (Pub. No.: US 2021/0326992) and Leise3 (Patent No.: US 10,832,214).
 	As per claim 1, 8, and 15, Leise1 teaches a method, comprising:
 	Detecting a potential damage event to a transport (see column 2 line 25-45, column 6 line 32-42, column 11 line 29-52, “the receiving module 310 may obtain an indication of a vehicle crash including the time and location of the vehicle crash.  For example, one of the drivers involved in the vehicle crash may communicate with an insurance provider associated with the liability assessment server 102 and as a result the time and location of the vehicle crash may be transmitted to the liability assessment server 102”);
 	Receiving a first media file via at least one sensor on the transport (see column 2 line 25-45, column 5 line 22-38, column 11 line 29-52, “receiving a plurality sets of video images captured for an area within a predetermined threshold distance of the location of the vehicle crash and within a predetermined threshold time from the time of the vehicle crash from one or more image capturing devices external to one or more vehicles involved in the vehicle crash”);
 	accessing a second media file recorded by another transport within a predefined distance of the transport (see column 2 line 25-45, column 5 line 22-38, column 6 line 17-42, column 11 line 53-65, “receiving a plurality sets of video images captured for an area within a predetermined threshold distance of the location of the vehicle crash and within a predetermined threshold time from the time of the vehicle crash from one or more image capturing devices external to one or more vehicles involved in the vehicle crash”);
 	determining portions of the first media file and the second media file that correlate to the potential damage event and that provide images of the potential damage event from multiple angles (see column 2 line 25-45, column 5 line 39-58, column 6 line 17-61, column 12 line 21-40, “each set of video images may be time stamped…the grouping module 320 may classify the sets of video images recursively beginning with a set of videos of the scene of the vehicle crash as it occurs”; also see column 13 line 35 though column 14 line 17, “Sets of video images classified as corresponding to the same vehicle may be assembled chronologically”, “sets of video images corresponding to the same vehicle at different orientations may be assembled one after another”; and column 14 line 40-48, “the assembling module 330 may assemble sets of video images based on any combination of location, time, and/or orientation”; and column 22 line 11-24); and
storing the portions of the first and second media files (see column 24 line 52 through column 25 line 4).
Examiner notes however, Leise1 does not teach using blockchain to receive and store media files related to transport damage event.
Leise2 teaches receiving media files related to a vehicle collision via blockchain, accessing media files related to the vehicle collision via blockchain, and storing portions of the media files on the blockchain ledger (see paragraph 0026, 0178-0181, “creating a blockchain for the vehicle collision, or a new block for an existing blockchain, with one or more links to, or otherwise means for accessing, the telematics, sensor, and/or image data collected, and an indication of the percentage of fault determined (block 1308) to facilitate blockchain-based claim handling”; also see paragraph 0188, 0190, 0199, 0217, for example).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Leise1 with teaching from Leise2 to include receiving, via the blockchain peer, a first medial file; access, by the blockchain peer from a blockchain ledger, a second media file recorded by another transport; and storing the portions of the first and second media files on the blockchain ledger.  The modification would have been obvious, because it is merely applying a known technique (i.e. using blockchain to share and store data) to a known method (i.e. vehicle accident claiming) ready to provide predictable result (i.e. use existing computer technology to efficiently and securely share information).
Examiner further notes, the combination of Leise1 and Leise2 does not explicitly teach wherein the accessing comprises identifying the second medial file on the blockchain ledger based on one or more of an accident report identifier and a transport identifier assigned to the second media file.
Leise3 teaches wherein the accessing comprises identifying the second medial file on the blockchain ledger based on one or more of an accident report identifier and a transport identifier assigned to the second media file (see column 20 line 43-59, “the node may access, at a memory coupled to with the one or more processors, the blockchain using the VIN corresponding to the vehicle (or other unique vehicle identifier)…accessing the blockchain using the VIN (or other vehicle identifier)”; see column 24 line 57 through column 25 line 7; prior art teaches accessing documents related to a vehicle’s lifecycle, including collision, on the blockchain ledger based on VIN, which is a transport identifier).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Leise1 and Leise2 with teaching from Leise3 to include wherein the accessing comprises identifying the second medial file on the blockchain ledger based on one or more of an accident report identifier and a transport identifier assigned to the second media file.  The modification would have been obvious, because it is merely applying a known technique (i.e. retrieving files associated with a particular vehicle on blockchain by using VIN) to a known method (i.e. vehicle accident claiming) ready to provide predictable result (i.e. use existing computer technology to efficiently and securely share information).
 	As per claim 2, 9, and 16, Leise1 teaches determining the correlating portions of the first and second media files based on timestamps of the first and second media files (see column 1 line 36-67, column 2 line 25-45, “receiving a plurality of sets of video images captured within predetermined threshold distance of the location of the vehicle crash and within a predetermined threshold time from the time of the vehicle crash from one or more image capturing devices external to one or more vehicles involved in the vehicle crash, and combining the plurality of sets of video images that depict the vehicle spatially and chronologically to generate a compilation”; also see column 12 line 21-40, “each set of video images may be time stamped…the grouping module 320 may classify the sets of video images recursively beginning with a set of videos of the scene of the vehicle crash as it occurs”).
 	As per claim 3, 10, and 17, Leise1 teaches determining an actual damage event has occurred based on a combination of the first media file and the second media file, wherein the second media file has a timestamp recorded within a preset time interval from a timestamp associated with the first media file (see column 1 line 36-67, column 2 line 25-45, “receiving a plurality of sets of video images captured within predetermined threshold distance of the location of the vehicle crash and within a predetermined threshold time from the time of the vehicle crash from one or more image capturing devices external to one or more vehicles involved in the vehicle crash, and combining the plurality of sets of video images that depict the vehicle spatially and chronologically to generate a compilation”; also see column 12 line 21-40, “each set of video images may be time stamped…the grouping module 320 may classify the sets of video images recursively beginning with a set of videos of the scene of the vehicle crash as it occurs”).
 	As per claim 4, 11, and 18, Leise1 teaches receiving a permission from the another transport to include the second media file into an accident report (see column 6 line 32-42, “after a vehicle crash occurs the image receiving/reconstruction module 134 may transmit a request to providers or owners of the image capturing devices to obtain video images related to the scene of the vehicle crash”; if owner of the vehicle involved in the accident responds to the request and uploads images, then the owner of the vehicle is providing permission to include the images to the accident report).
 	As per claim 5 and 12, Leise1 teaches responsive to the permission, generating the accident report (see column 7 line 56 through column 8 line 8, column 18 line 30 through column 19 line 23, and column 20 line 36-64; prior art teaches generating a liability display screen including drivers involved in the crash, insurance policy name/number, and fault score of each driver, etc.; Examiner interprets this liability display screen as accident report).
 	Claim 6, 13, and 19 are canceled.
 	As per claim 7, 14, and 20, Leise1 does not teach executing a smart contract to generate the accident report to be stored on the blockchain ledger.
	Leise2 teaches executing a smart contract to generate the accident report to be stored on the blockchain ledger (see paragraph 0008, “transmitting, at the one or more processors, a transaction including the recommended subrogation resolution to a smart contract stored on the distributed ledger”; Examiner interprets the recommended subrogation resolution as an accident report; also see paragraph 0009-0010, 0020, 0041, and 0057-0060).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Leise1 with teaching from Leise2 to include executing a smart contract to generate the accident report to be stored on the blockchain ledger.  The modification would have been obvious, because it is merely applying a known technique (i.e. using smart contract and blockchain to share and store data) to a known method (i.e. vehicle accident claiming) ready to provide predictable result (i.e. use existing computer technology to efficiently and securely share information).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        JAN-2022